Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent
provisions.
This office action is in response to the amendment filed on 08/01/2022.
Claims 1, 6, and 11 have been amended. Claims 1 – 11 are pending for consideration. 

Response to Arguments
Applicant's arguments in Arguments/Remarks filed on 08/01/2022 (hereafter Remarks) have been fully considered but they are not persuasive. 
On p. 7 of the Remarks Applicant stated:  From the forgoing, it can be appreciated that the communication device of Takada calculates a hash value in response to receipt of the request from the communication control device. This is very different from a configuration in which the communication device performs an action (e.g., calculates a hash value) in response to failure to receive a confirmation message from the communication control device. Accordingly, Takada fails to teach or suggest "when an arrival confirmation message is not received from the data receiving apparatus, the data transmitting apparatus is further configured to:..." as recited in claims 1, 6, and 11.
Examiner respectfully disagrees. Takada in Fig. 15 discloses the signal processing in the case when the confirmation is not received (Takada, in Para. [0126] discloses “If the hash value confirmation response is not received (S26: NO), the reference time point decision part 61 determines whether or not an error notification is received from the ECU 3 of the processing target (step S27). If the error notification is not received (S27: NO), the reference time point decision part 61 returns the processing to step S26”)
On p. 7 of the Remarks Applicant further stated:  Furthermore, the communication device of Takada calculates its hash value using a predetermined hash function based on information stored in its own memory. However, Takada is silent regarding this information stored in its memory being a hash value candidate set by applying a predefined function to a predefined value between the communication control device and the communication device. For at least these reasons, Takada fails to teach or suggest "set a hash value candidate by applying a predefined function to a predefined value between the data receiving apparatus and the data transmitting apparatus," as recited in claims 1, 6, and 11.
Examiner respectfully disagrees. In Para. [0126, 0127] describing signal processing, Takada discloses that in response to ‘not receiving’ hash value confirmation, i.e. switch S26, NO, error processing channel is activated modifying the hash value processing part as depicted in Fig. 15 (Takada, in Para. [0127] discloses “If the error notification is received from the ECU 3 (S27: YES), or if the response information received from the ECU 3 is not correct (S28: NO), the reference time point decision part 61 determines that the content stored in the ROM 32 of the target ECU 3 may have been altered, performs appropriate error processing”). Setting the hash values using the predefined hash function is met by calculation the hash values using predetermined hash function. (Takada, in Para. [0106] discloses “The reference time point decision part 61 extracts a portion specified by the region specifying information from the stored content that has been copied, and calculates a hash value by inputting the extracted stored content and random seed into a predetermined hash function.”).
Applying the set hash values to transmitting/receiving apparatus is met by the calculated hash values processing via transmission/reception by the communication system comprising ECU-3 and monitoring device 5 (Takada, in Para. [0123] discloses “Subsequently, the monitoring device 5 transmits a hash value confirmation request, receives a hash value confirmation response and decides a reference time point for a different one of the ECUs 3. Accordingly, the monitoring device 5 sequentially repeats transmission of a hash value confirmation request, reception of a hash value confirmation response and deciding of a reference time point for each of the ECUs 3 included in the communication system.”).
On p. 7 of the Remarks Applicant further stated: Additionally, as Takada fails to teach or suggest the recited "hash value candidate," Takada is also silent regarding generating a hash value using this hash value candidate. Accordingly, Takada further fails to teach or suggest "generate a next hash value using the hash value candidate," as recited in claims 1, 6, and 11.
Examiner respectfully disagrees. The limitation regarding generating a hash value using ‘hash value candidate’ is met by calculation the hash values using the seed values of Takada (Takada, in Para. [0106] discloses “and calculates a hash value by inputting the extracted stored content and random seed into a predetermined hash function.”).
Dependent claims are rejected upon their dependencies on respective base claims. Accordingly, rejection of the claims 1 – 11 is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Claims 1, 4 – 6, and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable Su (US 2019/0394046) (hereafter Su), in view of Waugh et al. (US 10,075,425) (hereafter Waugh), and in view of Takada et al. (US 2017/0324579) (hereafter Takada).

Regarding claim 1 Su teaches: A data communication system comprising: a data transmitting apparatus configured to generate a first hash value (Su, in Para. [0004] discloses “The data processing system can generate a digital signature based on a combination of the session identifier and a first hash value generated via application of a hash function to the firmware update file.”)
[using one of a plurality of previous hash values generated in the past as a first seed number,] 
to encrypt data using the first hash value, and to transmit the encrypted data (Su, in Para. [0053] discloses “The firmware controller component 108 can encrypt, compress or otherwise package or encapsulate the firmware update data file prior to transferring the firmware update file to the vehicle 138”);
and a data receiving apparatus configured to receive the data transmitted from the data transmitting apparatus, to separate the first hash value generated by the data transmitting apparatus from the data (Su, in Para. [0004] discloses “The vehicle can verify the firmware update file based on a comparison of the digital signature retrieved from the block at the blockchain address with a second hash value generated via application of the hash function to the firmware update file received from the data processing system and the session identifier received from the data processing system.),
[to calculate a second hash value using one of the plurality of previous hash values generated in the past as a second seed number,] 
and to determine a validity of the data based upon whether the calculated second hash value coincides with the first hash value separated from the data (Su, in Para. [0030] discloses “the data processing system 102 can use a second server which may be associated with successful or validated firmware update file transfers.” Su, in Para. [0062] discloses “the verification component 142 can verify the firmware update file based on a comparison of the digital signature retrieved from the block 136 at the blockchain address 128 with a second hash value generated via application of the hash function to the firmware update file received from the data processing system 102 and the session identifier received from the data processing system 102.”)
[wherein, when an arrival confirmation message is not received from the data receiving apparatus, the data transmitting apparatus is further configured to set a hash value candidate by applying a predefined function to a predefined value between the data receiving apparatus and the data transmitting apparatus, and generate a next hash value using the hash value candidate.]
Su fails to explicitly teach: using one of a plurality of previous hash values generated in the past as a first seed number
to calculate a second hash value using one of the plurality of previous hash values generated in the past as a second seed number,
Waugh from the analogous technical field teaches: using one of a plurality of previous hash values generated in the past as a first seed number (Examiner note: plurality of previous hash values is met by hash values from the sequence of previous log entries within a predefined range) (Waugh, in col.2, ll. 63 – 66 discloses “the hash value of the current log entry is based at least in part on the hash value of at least one previous log entry. In some examples, the prior hash value is provided to a hash-value-generation function as a seed value” Waugh, in col.3, ll. 51 – 53 discloses “The hash value of the first log entry is based at least in part on the content of the first log entry and a seed value” Waugh, in col.5, ll. 43 – 45 discloses “Each log batch includes a sequence of log entries as well as an associated log-entry range and a log-batch hash.”)
to calculate a second hash value using one of the plurality of previous hash values generated in the past as a second seed number (Waugh, in col.4, ll. 49 – 53 discloses “The logging service receives the second log-entry batch, and uses the hash value of the first log-entry batch and the content of the log entries in the second log-entry batch to determine a hash value for the second log-entry batch” Waugh, in col.2, ll. 16 – 18 discloses “The logging service may determine an initial hash value by retrieving a previous hash value generated from previous log entries”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Su, in view of the teaching of Waugh which discloses generation of the hash values based on the previous log entries related hash values in order to higher security of data management in the system (Waugh, [col.2, ll. 16 – 18, ll. 63 – 66,  col.3, ll. 51 – 53, col.4, ll. 49 – 53, col.5, ll. 43 – 45]).
Su, as modified by Waugh, fails to explicitly teach: wherein, when an arrival confirmation message is not received from the data receiving apparatus, the data transmitting apparatus is further configured to set a hash value candidate by applying a predefined function to a predefined value between the data receiving apparatus and the data transmitting apparatus, and generate a next hash value using the hash value candidate
Takada from the analogous technical field teaches: wherein, when an arrival confirmation message is not received from the data receiving apparatus (Examiner note: the limitation when an arrival confirmation message is not received is met by description of the signal processing in the case when the confirmation is not received as depicted in Fig.15) (Takada, in Para. [0126] discloses “If the hash value confirmation response is not received (S26: NO), the reference time point decision part 61 determines whether or not an error notification is received from the ECU 3 of the processing target (step S27). If the error notification is not received (S27: NO), the reference time point decision part 61 returns the processing to step S26” Takada, in Para. [0114] discloses “the reference time point decision part 61 extracts a value of 64 bits from the calculated 160-bit hash value, and sets the extracted value as confirmation information, i.e. information used for confirmation.” Takada, in Para. [0115] discloses “If it is determined that the hash value for the confirmation information is not included in its own hash value, it is conceivable that the hash value calculated by the ECU 3 does not match the hash value calculated by the monitoring device 5, and therefore, the processing unit 31 interrupts the processing”) the data transmitting apparatus is further configured to set a hash value candidate by applying a predefined function to a predefined value between the data receiving apparatus and the data transmitting apparatus (Examiner note: setting the hash values using the predefined hash function is met by calculation the hash values using predetermined hash function; applying the set hash values to transmitting / receiving apparatus is met by the calculated hash values processing via transmission/reception by the communication system comprising ECU-3 and monitoring device 5 followed by the signal processing in response to ‘not receiving’ hash value confirmation, i.e. switch S26, NO, error processing channel which is activated modifying the hash value processing part as depicted in Fig. 15) (Takada, in Para. [0127] discloses “If the error notification is received from the ECU 3 (S27: YES), or if the response information received from the ECU 3 is not correct (S28: NO), the reference time point decision part 61 determines that the content stored in the ROM 32 of the target ECU 3 may have been altered, performs appropriate error processing” Takada, in Para. [0106] discloses “The reference time point decision part 61 extracts a portion specified by the region specifying information from the stored content that has been copied, and calculates a hash value by inputting the extracted stored content and random seed into a predetermined hash function.” Takada, in Para. [0123] discloses “Subsequently, the monitoring device 5 transmits a hash value confirmation request, receives a hash value confirmation response and decides a reference time point for a different one of the ECUs 3. Accordingly, the monitoring device 5 sequentially repeats transmission of a hash value confirmation request, reception of a hash value confirmation response and deciding of a reference time point for each of the ECUs 3 included in the communication system.”) and generate a next hash value using the hash value candidate (Examiner note: the limitation regarding generating a hash value using ‘hash value candidate’ is met by calculation the hash values using the seed values of Takada) (Takada, in Para. [0106] discloses “and calculates a hash value by inputting the extracted stored content and random seed into a predetermined hash function.” Takada, in Para. [0032] discloses “a predetermined procedure is performed between the communication control device and the communication device in order to decide the reference time point. The communication control device transmits a calculation request for a hash value to the communication device. Here, the communication control device may send information necessary to calculate a hash value together with a calculation request. The communication device which received a calculation request from the communication control device calculates a hash value using a predetermined hash function based on the information stored in its own memory, and transmits the calculated hash value to the communication control device.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Su, as modified by Waugh, in view of the teaching of Takada which discloses a procedure of hash value calculation using predefined function as a result of the confirmation information analysis in the communication branch in order to improve security of data communication in the system (Takada, [0032, 0106, 0114, 0115, 0123, 0126, 0127]).

Regarding claim 4 Su as modified by Waugh and Takada teaches: The data communication system according to claim 1, wherein the data receiving apparatus comprises: a comparator configured to compare the second hash value calculated using one of the plurality of previous hash values as the second seed number with the first hash value separated from the data and to determine whether the calculated second hash value coincides with the first hash value separated from the data (Examiner note: a comparator is met by the verification component 142) (Su, in Para. [0067] discloses “The verification component 142 can compare the first hash value obtained from the digital signature obtained from block 136 with the second hash value computed by the hash component 110 of the vehicle interface system 140 from the firmware data file received from the data processing system 102.”).

Regarding claim 5 Su as modified by Waugh and Takada teaches: The data communication system according to claim 1, wherein the first seed number uses a predetermined initial value when the first hash value is generated by the data transmitting apparatus (Examiner note: transmitting apparatus is met by the data processing system 102) (Su, in Para. [0066] discloses “The first hash value can correspond to the hash value generated by the data processing system 102 using the firmware update file.”).

Regarding claim 6, claim 6 discloses a method that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 6 and rejected for the same reasons.

Regarding claim 9, claim 9 dependent on claim 6 discloses a method that is substantially equivalent to the system of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 9 and rejected for the same reasons.

Regarding claim 10, claim 10 dependent on claim 6 discloses a method that is substantially equivalent to the system of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 11, claim 11 discloses a system that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 11 and rejected for the same reasons.

Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 2019/0394046) (hereafter Su), in view of Waugh et al. (US 10,075,425) (hereafter Waugh), in view of Takada et al. (US 2017/0324579) (hereafter Takada), and in view of Karr (US 2011/0273334) (hereafter Karr)

Regarding claim 2 Su, as modified by Waugh and Takada, fails to explicitly teach: The data communication system according to claim 1, wherein the data transmitting apparatus comprises: a first delay function generator configured to generate the first seed number using one of the plurality of previous hash values.
Karr from the analogous technical field teaches: The data communication system according to claim 1, wherein the data transmitting apparatus comprises: a first delay function generator configured to generate the first seed number using one of the plurality of previous hash values (Examiner note: generation of first seed data by the delay generator using previous hash values is met by the time delay D1 generator block using previously obtained hash function block) (Karr, in Para. [0009] discloses “The RL determines an adjusted timing delay (Delay DA1) from the previously determined timing delay (Delay D1) associated with the first portion of the reply signal transmission.” Karr, in Para. [0082] discloses “a delay time generator block may include one or more of a secure hash function block, and a delay time memory block.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Su, as modified Waugh and Takada, in view of the teaching of Karr which discloses the time delay generation using previously obtained hash function block in order to higher security of the data communication in the system (Karr, [0009, 0082]).

Regarding claim 3 Su, as modified by Waugh and Takada, fails to explicitly teach: The data communication system according to claim 1, wherein the data receiving apparatus comprises: a second delay function generator configured to calculate the second seed number using one of the plurality of previous hash values.
Karr from the analogous technical field teaches: The data communication system according to claim 1, wherein the data receiving apparatus comprises: a second delay function generator configured to calculate the second seed number using one of the plurality of previous hash values (Examiner note: It is understood that terms such as "first", "second", “third”, "top", "bottom" and the like, are words of convenience and are not to be construed as limiting terms unless specifically stated to the contrary; generation of second seed data by the delay generator using previous hash values is met by the time delay DA1 generator block using previously obtained time delay D1 and hash function blocks) (Karr, in Para. [0009] discloses “The RL determines an adjusted timing delay (Delay DA1) from the previously determined timing delay (Delay D1) associated with the first portion of the reply signal transmission.” Karr, in Para. [0082] discloses “a delay time generator block may include one or more of a secure hash function block, and a delay time memory block. The secure hash function block is configured to generate a multi-bit data word (DELAY) that corresponds to the delay time value.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Su, as modified Waugh and Takada, in view of the teaching of Karr which discloses the time delay generation DA1 using previously obtained D1 delay and hash function blocks in order to higher security of the data communication in the system (Karr, [0009, 0082]).

Regarding claim 7, claim 7 depended on claim 6 discloses a method that is substantially equivalent to the system of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 7 and rejected for the same reasons.

Regarding claim 8, claim 8 depended on claim 6 discloses a method that is substantially equivalent to the system of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 8 and rejected for the same reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form, Cavendish (US 20180292522)
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP
§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37
CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vladimir I. Gavrilenko/Examiner, Art Unit 2431   
/TRANG T DOAN/Primary Examiner, Art Unit 2431